       Case 1-20-01030-ess                Doc 15        Filed 09/21/20            Entered 09/21/20 15:53:11




PETROFF AMSHEN LLP                                                    Hearing Date: October 28, 2020, at 3:30 p.m.
1795 Coney Island Avenue                                              Objections Due: October 21, 2020, at 4:00 p.m.
Suite 3
Brooklyn, New York 11230
(718) 336-4200
Steven Amshen, Esq.

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 In re:                                                                        Chapter 13

 Marie A Beaubrun,                                                             Case No.: 1-19-43044-nhl

                                                    Debtor.
 -----------------------------------------------------------------x

                 NOTICE OF MOTION SEEKING ENTRY OF AN ORDER
              APPROVING THE MODIFICATION OF DEBTOR’S MORTGAGE
                PURSUANT TO 11 U.S.C. § 105 AND FED.R.BANKR.P. 9019

         PLEASE TAKE NOTICE that on October 28, 2020, at 3:30 P.M. a hearing will be held

before the Honorable Nancy Hershey Lord, United States Bankruptcy Judge for the Eastern

District of New York, at the United States Bankruptcy Court for the Eastern District of New York,

271-C Cadman Plaza East, Brooklyn, NY 11201, Courtroom 3577, upon the Debtor’s Motion

seeking entry of an Order authorizing the Debtor to enter into an agreement with PennyMac Loan

Services, LLC, modifying the terms of the mortgage loan pertaining to the Debtor’s property

known as 118-31 154th Street, Jamaica, New York 11434.

         PLEASE TAKE FURTHER NOTICE, that objections to the Motion, if any, must be in

writing, conform with the Bankruptcy Code and Rules, state with particularity the grounds therefor

and be filed with the Court, with a courtesy copy to the Chambers of the Honorable Nancy Hershey

Lord, United States Bankruptcy Judge, and served upon, so as to be received by, Petroff Amshen

LLP, the attorneys for the Debtor, Attn: Steven Amshen, Esq., no later than October 21, 2020, at

4:00 P.M. as follows: (a) (i) through the Bankruptcy Court's electronic filing system, which may

be accessed through the internet at the Bankruptcy Court's website at www.nyeb.uscourts.gov;
     Case 1-20-01030-ess        Doc 15     Filed 09/21/20     Entered 09/21/20 15:53:11




and (ii) in portable document format (PDF) using Adobe Exchange Software for conversion; or

(b) if a party is unavailable to file electronically, such party shall submit the objection in PDF

format on a diskette in an envelope with the case name, case number, type and title of document,

document number to which the objection refers and the file name on the outside of the envelope.

       PLEASE TAKE FURTHER NOTICE that the hearing to consider the Motion may be

adjourned without further notice other than by announcement of such adjournment in open Court.

       PLEASE TAKE FURTHER NOTICE that if no objections with respect to the Motion

are timely filed and served, the Court may decide that you do not oppose the Motion and an Order

may be entered with no further notice or opportunity to be heard offered to any party.



Dated: September 21, 2020
       Brooklyn, New York
                                     PETROFF AMSHEN LLP

                              By:    /s/ Steven Amshen
                                     Steven Amshen, Esq.
                                     1795 Coney Island Avenue
                                     Suite 3
                                     Brooklyn, New York 11230
                                     (718) 336-4200
